NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 3 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 BO XIN LI, AKA Boxin Li,                            No.      14-70357

                    Petitioner,                      Agency No. A200-575-286

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Bo Xin Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal and protection

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

in light of inconsistencies between Li’s testimony and his wife’s testimony

regarding the harm Li experienced and fears for voicing his opposition to China’s

one-child policy, as well as Li’s inconsistent testimony regarding his return trip to

China. See id. at 1048 (adverse credibility determination reasonable under the

“totality of circumstances”). We reject Li’s contention regarding notice and an

opportunity to produce corroborative evidence because the BIA did not rely on

Li’s failure to provide corroboration in affirming the dispositive adverse credibility

determination. In the absence of credible testimony, in this case, Li’s withholding

of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      Finally, substantial evidence also supports the agency’s denial of Li’s CAT

claim because he failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to China.

                                          2                                    14-70357
See Zheng v. Holder, 644 F.3d at 829, 835-36 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                        3                       14-70357